 



Exhibit 10.22

           
(ORIENTAL GROUP LOGO) [g06037g0603703.gif]
    BANCA
INVERSIONES
HIPOTECAS   Oficinas Ejecutivas
PO Box 195115
San Juan PR 00919-5115
          Tel 787-771-6800
Fax 787-771-6770

March 5, 2007
Oriental International Bank Inc.
Oriental Center
Professional Offices Park
997 San Roberto Street
10th Floor
San Juan, Puerto Rico 00926
     Re: Investment Management Agreement
Dear Sirs:
     This letter will amend the Investment Management Agreement dated
January 17, 2007 (the “Agreement”) between Oriental Financial Group Inc.,
Oriental Bank & Trust, and Oriental International Bank Inc. (“Client”) and Bear
Stearns Asset Management Inc. (the “Manager”). The Investment Management
Agreement shall be amended to include the following provision:
     The Investment Manager shall not sell any security held in the Available
for Sale or Held to Maturity Portfolios for a loss without the prior written
consent of “Client”.
     Please indicate your agreement to this amendment by signing the enclosed
copies of this letter in the space indicated and returning a fully signed copy
to us.

            Very truly yours,
ORIENTAL FINANCIAL GROUP INC.
      By:   /s/ José R. Fernández        Name:   José R. Fernández        Title
: President & CEO     

            ORIENTAL BANK & TRUST
      By:   /s/ José R. Fernández        Name:   José R. Fernández        Title
: President & CEO   

(ANOS LOGO) [g06037g0603704.gif]

 



--------------------------------------------------------------------------------



 



         

(ORIENTAL GROUP LOGO) [g06037g0603705.gif]

            ORIENTAL INTERNATIONAL BANK INC.
      By:   /s/ José R. Fernández        Name:   José R. Fernández        Title:
President & CEO     

Acknowledged and agreed:

            BEAR STEARNS ASSET MANAGEMENT INC.
      By:   /s/ Andrew Headley         Name:   Andrew Headley       Title:
Managing Director    

 